NO. 12-21-00186-CR
                              IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                           TYLER, TEXAS


IN RE:                                                   §

GREGORY TENNYSON,                                        §        ORIGINAL PROCEEDING

RELATOR                                                  §

                                        MEMORANDUM OPINION
                                            PER CURIAM
        Gregory Tennyson, acting pro se, 1 filed this original proceeding, in which he seeks a writ
instructing Respondent to enter a default judgment and to forward his application for writ of
habeas corpus to the Texas Court of Criminal Appeals. 2 On October 12, 2021, the Clerk of this
Court informed Relator that his petition fails to comply with appellate Rule 52.7. See TEX. R.
APP. P. 52.7 (record). The notice warned that the petition would be referred to this Court for
dismissal unless Relator provided the record on or before October 25. We granted Relator’s

         1
           In 2016, Relator was convicted of aggravated assault on a public servant. This Court affirmed the
conviction. See Tennyson v. State, No. 12-16-00225-CR, 2018 WL 1180750 (Tex. App.—Tyler Mar. 7, 2018, pet.
ref'd) (mem. op., not designated for publication).
        2
            It is unclear from Relator’s petition whether he seeks a writ of mandamus against the Honorable Jack
Skeen, Jr., Judge of the 241st District Court in Smith County, Texas, or Penny Clarkston, the Smith County District
Clerk. The State of Texas is the Real Party in Interest. To the extent Relator complains of the District Clerk,
a district clerk is not a judge over which this Court has mandamus jurisdiction. See TEX. GOV’T CODE ANN. art.
22.221(a), (b) (West Supp. 2020) (writ power); see also In re Mack, No. 10-17-00186-CR, 2017 WL 2819091, at *1
(Tex. App.—Waco June 28, 2017, orig. proceeding) (mem. op., not designated for publication); In re Eaton, No.
12–15–00118–CR, 2016 WL 6876502, at *1 (Tex. App.–Tyler, Nov. 22, 2016, orig. proceeding) (mem. op., not
designated for publication); In re Vargas, No. 01-12-00351-CV, 2012 WL 1454550, at *1 (Tex. App.—Houston
[1st Dist.] Apr. 26, 2012, orig. proceeding) (mem. op) (per curiam). Nor is there any indication that issuance of a
writ of mandamus against the District Clerk is necessary to protect this Court’s jurisdiction. See In re Talkington,
No. 12-07-00272-CR, 2007 WL 2178551, at *1 (Tex. App.—Tyler July 31, 2007, orig. proceeding) (mem. op., not
designated for publication); see also Ex parte Sanders, No. WR-80,356-01, 2013 WL 5872901, at *1 (Tex. Crim.
App. Oct. 30, 2013) (order, not designated for publication) (per curiam); In re Foster, No. 14-16-00698-CR, 2016
WL 5853282, at *1 (Tex. App.—Houston [14th Dist.] Oct. 6, 2016, orig. proceeding) (mem. op., not designated for
publication) (per curiam); In re Smith, 263 S.W.3d 93, 95 (Tex. App.—Houston [1st Dist.] 2006, orig. proceeding).
Thus, we construe this proceeding as one against Judge Skeen.
request for an extension of time to November 24. This deadline expired without a response from
Relator.
         Generally, a party seeking mandamus relief must bring forward all that is necessary to
establish his claim for mandamus relief. See TEX. R. APP. P. 52. Texas Rule of Appellate
Procedure 52.7 requires the relator to file a record as part of his petition in an original
proceeding. TEX. R. APP. P. 52.7. Specifically, a relator must file (1) a certified or sworn copy
of every document that is material to his claim for relief and that was filed in any underlying
proceeding; and (2) “a properly authenticated transcript of any relevant testimony from any
underlying proceeding, including any exhibits offered in evidence, or a statement that no
testimony was adduced in connection with the matter complained.” TEX. R. APP. P. 52.7(a).
         It is a relator’s burden to provide this court with a record sufficient to establish the right
to extraordinary relief. See In re Daisy, No. 12-13-00266-CR, 2014 WL 5577068, at *2 (Tex.
App.–Tyler Aug. 29, 2014, orig. proceeding) (mem. op., not designated for publication). In this
case, Relator did not provide a record in accordance with Rule 52.7. Absent a record, we cannot
determine whether Relator is entitled to relief. See In re McCreary, No. 12-15-00067-CR, 2015
WL 1395783 (Tex. App.–Tyler Mar. 25, 2015, orig. proceeding) (per curiam) (mem. op., not
designated for publication). Because Relator’s petition fails to comply with the appellate rules,
he presents nothing for this Court to review. 3 Therefore, we deny his petition for writ of
mandamus. 4
Opinion delivered December 8, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)

         3
           Pro se litigants are held to the same standards as licensed attorneys and must comply with all applicable
rules of procedure; otherwise, pro se litigants would benefit from an unfair advantage over parties represented by
counsel. In re Guerrero, No. 12-21-00100-CR, 2021 WL 3412558, at *1 n.3 (Tex. App.—Tyler Aug. 4, 2021, no
pet.) (mem. op., not designated for publication).
         4
           Relator complains that his writ application has not been forwarded to the court of criminal appeals.
However, the Smith County website reflects that the writ was sent to the court of criminal appeals on October 25.
The court of criminal appeals received the application, docketed it under cause number WR-67,771-04, and denied
relief on December 8.
                                                          2
                                 COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                         JUDGMENT


                                        DECEMBER 8, 2021

                                       NO. 12-21-00186-CR



                                    GREGORY TENNYSON,
                                          Relator
                                            V.

                                    HON. JACK SKEEN, JR.,
                                          Respondent


                                      ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Gregory Tennyson; who is the relator in appellate cause number 12-21-00186-CR and the
defendant in trial court cause number 241-0030-16, formerly pending on the docket of the 241st
Judicial District Court of Smith County, Texas. Said petition for writ of mandamus having been
filed herein on October 12, 2021, and the same having been duly considered, because it is the
opinion of this Court that the writ should not issue, it is therefore CONSIDERED, ADJUDGED
and ORDERED that the said petition for writ of mandamus be, and the same is, hereby denied.
                  By per curiam opinion.
                  Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.



                                                    3